Filed 11/9/22 P. v. Truong CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                        G060773

           v.                                                          (Super. Ct. No. 19NF2484)

 JONATHAN TRUONG,                                                      OPINION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Steven
D. Bromberg and Terri K. Flynn-Peister, Judges. Affirmed.
                   Laura Vavakin, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Charles C. Ragland, Assistant Attorney General, Melissa Mandel, Teresa
Torreblanca, and Britton B. Lacy, Deputy Attorneys General, for Plaintiff and
Respondent.
              Jonathan Truong appeals from a judgment after the jury convicted him of
two counts of possessing drugs for sale. Truong argues the trial court erred by denying
his motion to suppress evidence. We disagree and affirm the judgment.
                                           FACTS
              Late one night, Officer Billy Phu was on patrol when he saw Truong
standing on a skateboard looking into a backpack. With his body-worn camera activated,
Phu approached Truong and spoke with him. Phu asked Truong if he had any controlled
substances. Truong answered, “I have some meth dude.”
              Phu handcuffed Truong and asked if he had anything else. Truong said he
had heroin. Phu searched him and found bags containing 2.0 grams of methamphetamine
and a bag containing 0.536 grams of heroin.
              Truong consented to a search of his cell phone. Phu found messages he
believed indicated a plan to sell controlled substances. Phu asked about the text
messages. Truong admitted he was selling the methamphetamine and heroin to an
individual in another state.
              An information charged Truong with possession of methamphetamine for
sale (Health & Saf. Code, § 11378; count 1) and possession of heroin for sale (Health &
Saf. Code, § 11351; count 2). The information alleged he suffered three prior strike
convictions (Pen. Code, §§ 667, subds. (d) & (e)(2)(A); 1170.12, subds. (b) & (c)(2)(A))
and served a prior prison term (Pen. Code, § 667.5, subd. (b)).
              Truong filed a motion to suppress evidence. The prosecution filed
opposition, and Truong filed a reply. The trial court denied the motion.
              A jury convicted Truong of both counts. At a bifurcated bench trial, the
trial court found the three strike priors true. At sentencing, the court struck the priors,
sentenced Truong to jail with credit for time served, and placed him on two years of
formal probation.



                                              2
                                      DISCUSSION
              Truong contends the trial court erred by denying his motion to suppress
evidence because it was not a consensual encounter. We disagree.
A. Background
              Truong moved to suppress inter alia the drugs, the body-worn camera
footage, and his statements because Phu unlawfully detained him. In its opposition, the
prosecution argued the initial contact was consensual and the search was lawful because
Truong was on probation, he consented, and Phu arrested him. In reply, Truong asserted
the detention was unlawful.
              At the hearing, Phu testified he was on patrol by himself around 10:48 p.m.
when he saw Truong standing in the street between two parked vehicles. Phu stopped his
marked patrol vehicle on the wrong side of the street behind Truong. Phu’s vehicle did
not block or trap Truong’s path of travel, and Phu did not activate his siren or overhead
lights. Phu did not brandish his weapon.
              Phu, who was in uniform, approached Truong from behind. Truong was
wearing a hooded sweatshirt with the hood over his head and “digging in a backpack.”
When Phu got out of his vehicle, he said, “Police department, man. What’s goin’ [sic]
on?” Phu testified he identified himself to Truong for his own safety and Truong’s safety
because based on his training and experience the neighborhood was “a high-crime area
and part of the territory of a known gang in Fullerton called Baker Street.” Phu said,
“Can you take your hands out of the bag for me?” Truong raised his hands in the air.
              Phu asked Truong several questions, including the following: “What’s
your name dude?”; “Where you comin’ from bro?”; and “Where do you live at?” When
Phu asked if he was on probation, Truong responded, “[S]ummary probation.”
              Following a couple background questions, Phu asked, “Anything illegal on
you at all?” Truong replied, “I have some meth dude.” Phu asked whether he had



                                             3
anything else and confirmed he was subject to a probation search. At some point a
second officer arrived.
              Phu asked him to take off his backpack and place his hands behind his
back. When Phu asked whether he had anything else, Truong admitted he had heroin.
              Phu searched Truong and recovered bags containing methamphetamine and
heroin, and a cell phone. After Truong consented to Phu searching his phone, Phu found
messages that were consistent with drug sales.
              The trial court denied Truong’s motion to suppress evidence concluding it
was a consensual encounter. The court mused one day the Supreme Court would address
the “significant issue” of whether it was consensual when the person refused to talk to the
                          1
officer and walked away. It added, “If I’m stopped by a police officer, I’m not going to
feel safe to walk away and not say anything. . . . I have a right to walk away. [¶]
[Truong] had a right to walk away.” The court opined once Truong said he was on
probation and had methamphetamine and heroin, “[i]t comes pretty easily” for Phu.

B. Law & Analysis
              “An officer may approach a person in a public place and ask if the person is
willing to answer questions. If the person voluntarily answers, those responses, and the
officer’s observations, are admissible in a criminal prosecution. [Citations.] Such
consensual encounters present no constitutional concerns and do not require justification.
[Citation.] However, ‘when the officer, by means of physical force or show of authority,
has in some way restrained the liberty of a citizen,’ the officer effects a seizure of that
person, which must be justified under the Fourth Amendment to the United States
Constitution. [Citations.] In situations involving a show of authority, a person is seized

1
               In the future, however, our Supreme Court may provide greater guidance
on the concept of what constitutes a consensual encounter. But we are bound to follow
that law as it currently exists.



                                               4
‘if “in view of all of the circumstances surrounding the incident, a reasonable person
would have believed that he was not free to leave,”’ or ‘“otherwise terminate the
encounter,”’ [citation], and if the person actually submits to the show of authority
[citation].” (People v. Brown (2015) 61 Cal.4th 968, 974 (Brown).)
              “Circumstances establishing a seizure might include any of the following:
the presence of several officers, an officer’s display of a weapon, some physical touching
of the person, or the use of language or of a tone of voice indicating that compliance with
the officer’s request might be compelled. [Citations.] The officer’s uncommunicated
state of mind and the individual citizen’s subjective belief are irrelevant in assessing
whether a seizure triggering Fourth Amendment scrutiny has occurred. [Citation.]” (In
re Manuel G. (1997) 16 Cal.4th 805, 821.) On review of denial of a suppression motion,
we defer to the trial court’s factual findings when supported by substantial evidence, but
exercise independent judgment to determine whether, on the facts found, the search was
reasonable under Fourth Amendment standards. (Brown, supra, 61 Cal.4th at p. 975.)
              Here, the trial court properly denied Truong’s motion to suppress evidence
because it was a consensual encounter. We watched the body-worn camera footage.
When Phu stopped his patrol vehicle, he did not restrict Truong’s path of travel. Indeed,
the body-worn camera footage shows Truong had ample room to walk away and continue
on his path. (People v. Franklin (1987) 192 Cal.App.3d 935, 940 [officer parking behind
pedestrian not a detention because did not block path].) At the outset, Phu was the only
officer present, although another officer arrived after Truong admitted he was on
probation and possessed methamphetamine. Phu neither brandished his weapon nor
touched Truong until the time he handcuffed Truong. Contrary to Truong’s claim, Phu’s
language and tone did not indicate he would compel compliance with his request.
(United States v. Drayton (2002) 536 U.S. 194, 203-204 [finding there was no illegal
search and seizure when police officer questioned defendant in a polite tone and did not



                                              5
brandish a weapon or make intimidating movements].) Phu’s tone was casual and
conversational.
              Truong asserts Phu’s command to take his hands out of his bag “amounted
to an illegal detention.” The audio on this portion of the footage is difficult to decipher.
Truong states there is an “almost inaudible ‘can you’” before Phu told him to take his
hands out of his bag. Even if it was a command and not a request, it does not
“automatically transform a consensual encounter into a detention.” (In re Frank V.
(1991) 233 Cal.App.3d 1232, 1239 [merely asking suspect to take hands out of pockets
not detention].) Truong’s subjective belief, including that he raised his hands, was
irrelevant in determining whether this was a consensual encounter.
              Truong makes much of the fact the trial judge mused that if an officer
stopped him, he would not feel free to walk away and refuse to answer questions. The
trial judge’s musings about a hypothetical encounter are irrelevant.
              Truong relies on several cases to support his contention Phu detained him.
His reliance on People v. Kasrawi (2021) 65 Cal.App.5th 751, 757, review granted
September 1, 2021, S270040, and People v. Garry (2007) 156 Cal.App.4th 1100, 1111, is
misplaced. In those cases, the officers used a spotlight on the suspect. Here, Phu did not
illuminate Truong with a spotlight.
              He also relies on People v. Jones (1991) 228 Cal.App.3d 519. In that case,
an officer pulled his patrol car “to the wrong side of the road,” parked it “diagonally
against the traffic,” got out, and told the defendant, who was walking away, to “‘“Stop.
Would you please stop.”’” (Id. at pp. 522-523.) Here, although Phu parked his car on the
opposite side of the street, he did not park diagonally to obstruct all traffic and did not
obstruct Truong’s path of travel. Additionally, Phu did not order Truong to stop, he said,
“What’s goin’ on?” In view of all the circumstances, the trial court properly denied
Truong’s motion to suppress.



                                              6
                                DISPOSITION
          The judgment is affirmed.




                                          O’LEARY, P. J.

WE CONCUR:



BEDSWORTH, J.



MOTOIKE, J.




                                      7